Dana DeBeauvoir Travis County Clerk
                PO Box 149325. Austin TX 78714-9325 : Phone: (512) 854-9188            Website: www.traviscountyclerk.org




March 20, 2015


The Honorable Jeffrey D. Kyle
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, TX 78711-2547
*DELIVERED VIA EMAIL*


RE:    Court of Appeals Number: 03-15-00091-CR
       Trial Court Case Number: C-1-CR-14-100035

Style: Christopher Hayes Leverson
       v. The State of Texas


Dear Mr. Jeffrey D. Kyle:

I am in receipt of the request for a supplemental clerk's record containing the trial court's
certification of the defendant's right to appeal which is to be filed in the Third Court of Appeals
on or before 02-20-2015. Unfortunately, we are unable to produce the supplemental clerk's
record containing the trial court's certification ofthe defendant's right to appeal as no such
document has been filed with the Travis County Clerk as of March 20,2015.

Sincerely,

Dana DeBeauviour




                     Recording, Elections, Computer Resources, Accounting, and Administration Divisions
                                       5501 Airport Boulevard, Austin, Texas 78751-1410
             Misdemeanor Records, Civil/Probate/Commissioners Court Minutes, and Records Management Divisions
                                           I 000 Guadalupe, Austin, Texas 78701-2328